Russell, Chief Justice.
1. In view of the allegations in the answer as amended, as to the circumstances under which the transfer was signed, and that the contract qf assignment was ambiguous and was not intended by the parties to bind the defendant to refrain from engaging in the business of photography in Hall County for the period named in the original contract, the court erred in sustaining the demurrers to the paragraphs of the answer relating to the meaning of the transfer contract.
2. The court erred also in sustaining the demurrers to the paragraphs of the answer alleging want of consideration for the transfer.
3. The errors specified above rendered nugatory the subsequent proceedings in the case. Judgment reversed.

All the Justices concur.